Citation Nr: 0707436	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active military service from January 1944 to 
August 1945.  The veteran and his spouse reside in Australia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 administrative decision in 
which the ROIC retroactively reduced the veteran's monthly 
nonservice-connected pension benefits.

Based on a review of the records, the Board has 
recharacterized the issue on appeal, as shown on the title 
page of this action, as it more accurately reflects the basis 
of the veteran's appeal.  The Board notes that the 
recharacterization is consistent with the veteran's 
contentions as set forth in his letter to VA dated in January 
2007 and in the June 2006 argument submitted by the 
accredited representative.

In June 2006, the Board granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the ROIC via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In the June 2006 informal hearing presentation, the veteran's 
representative specifically indicated that not only does the 
veteran desire a waiver of the recovery of the overpayment of 
VA benefits at issue in this appeal, but that he also 
contests the creation and amount of this debt.  The issue of 
the propriety of the creation of this overpayment, however, 
has not been adjudicated by the ROIC.  This case is 
complicated by the fact that the veteran and his spouse 
reside in Australia, which requires converting US currency 
into Australian currency based on the international monetary 
exchange rate.  See 38 C.F.R. §  3.32 (2006).  As such, the 
Board must remand this appeal at this time.

When a veteran challenges both the validity of a debt and 
seeks waiver of that debt, the ROIC must first fully review 
the debt's validity.  If the ROIC believes the debt to be 
valid, it should prepare a written decision fully justifying 
the validity of the debt.  Thereafter, the veteran's request 
for waiver should be referred to the Committee.  If 
entitlement to a waiver of recovery of the overpayment is 
denied, then the veteran must be informed of his right to 
appeal both decisions to the Board.  See VAOPGCPREC 6-98; see 
also 38 C.F.R. § 1.911(c) (2005); Narron v. West, 13 Vet. 
App. 223 (1999); Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has directed that when a debtor requests 
waiver of an overpayment and asserts that the underlying debt 
is invalid, VA must resolve both matters.  Schaper, supra.  
The VA General Counsel has reinforced this obligation by 
holding that where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  See VAOGCPREC 6-98.  
Thus, the question of whether the overpayment at issue was 
properly created is inextricably intertwined with the issue 
of the veteran's entitlement to a waiver of recovery of such 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991). Therefore, the appeal must 
be remanded (in part) so that the ROIC may consider the newly 
raised matter of the propriety of the debt in this case.  See 
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2006).

The procedural history in this case is confusing based on the 
evidence of record.  It appears that, in April 2003, the 
veteran was awarded non-service connected disability pension 
benefits effective February 1, 2003, based on the fact that 
he was unable to secure and follow a substantially gainful 
occupation due to disability.  The ROIC notified him that he 
would be receiving $178.00 per month.  

In December 2003, the ROIC notified the veteran that he would 
receive an increase to $200.00 dollars per month in pension 
benefits.

The ROIC notified the veteran in April 2004; however, that it 
had retroactively lowered his monthly pension benefits 
effective February 1, 2003, primarily due to the reduction in 
value of the U.S. dollar.  The ROIC explained that from 
February through November 2003, he would receive $23.00 per 
month, and effective December 1, 2003, he would receive 
$45.00 per month.    

The ROIC has determined that, as a result of the retroactive 
reduction in monthly pension benefits effective February 1, 
2003, a debt of was created in the apparent amount of 
$2170.00.

The Board thus concludes that the current record does not 
contain a complete accounting of the income at issue for this 
particular appeal.  To that end, the Board is aware that this 
case is complicated because the veteran resides in Australia; 
the ROIC should still ensure, however, that the veteran and 
his representative are fully informed as to all details 
pertinent to its calculation of the currently owed amount.  
Therefore, the ROIC should clarify the period of overpayment 
at issue, and also set forth a complete written paid and due 
audit of the veteran's pension benefits for this period, as 
an accounting of how the overpayment amount at issue was 
derived is essential to a proper disposition of this appeal.

Lastly, there has been some confusion with respect to the 
veteran's desire for a hearing.  Given that he lives in 
Australia, it is unlikely that the veteran could appear 
before the Board in Washington, DC.  Nevertheless, the ROIC 
should contact the veteran and his representative to 
determine whether he would still like this hearing.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the ROIC (via the AMC) for the following:

1.  The ROIC should contact the veteran 
and inquire as to whether he would still 
like to be afforded a hearing with regard 
to the issue on appeal, to be held before 
the Board.  If the veteran responds in 
the affirmative, then the ROIC should 
schedule such hearing, and advise the 
veteran and his representative of the 
date, time, and location for such 
hearing.

2.  The ROIC should set forth in the 
record a complete paid and due audit of 
the veteran's pension benefits for the 
identified period of overpayment 
(apparently the years 2003 to the 
present) now at issue.  The audit should 
reflect all amounts actually paid to the 
veteran, as well as the amounts properly 
due or deducted from those amounts for 
the time period at issue.

The ROIC should ensure that the veteran 
and his representative are provided with 
a copy of the paid and due audit and be 
provided an opportunity to respond to 
this document.

3.  After all of the action requested 
above is complete, and if the validity of 
the debt is upheld, then the case should 
again be referred to the ROIC's Committee 
on Waivers and Compromises (Committee) 
for review of the record and 
reconsideration of the veteran's request 
for waiver.  A formal written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
released to the veteran and his 
representative, along with appropriate 
notice as to the veteran's right to 
appeal this decision.

4.  Thereafter, if the ROIC cannot grant 
the benefits sought on appeal in their 
entirety, then it should return the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



